Case 3:19-cv-00746-JLS-LL Document 27-1 Filed 03/04/20 PageID.333 Page 1 of 2



   1   Daniel M. Gilleon (SBN 195200)
       Robert S. Gans (SBN 214420)
   2   Samuel A. Clemens (SBN 285919)
       Gilleon Law Firm, APC
   3   1320 Columbia Street, Suite 200
       San Diego, CA 92101
   4   Tel: 619.702.8623/Fax: 619.702.6337
       Email: bob@gilleonlawfirm.com
   5          sam@gilleonlawfirm.com
   6   Attorneys for Plaintiff L.S.
   7
   8
                       IN THE UNITED STATES DISTRICT COURT
   9
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  10
  11
       L.S.,                                         CASE NO.: 19-CV-746-JLS-LL
  12
                                                     U.S. District Judge Janis L.
  13                       Plaintiffs,               Sammartino
  14                                                 U.S. Magistrate Judge Linda Lopez
               vs.
  15
                                                     VOLUNTARY DISMISSAL
  16                                                 [FED. R. CIV. P. 41(a)(1)]
       WILLIAM ASHLEY OLIVER III,
  17   and DOES 1 through 20,
  18
  19                       Defendants.
  20   ____________________________
  21
  22           Plaintiff L.S. and Defendant William Ashley Oliver III hereby stipulate,
  23   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), that this Action shall be
  24   dismissed with prejudice as to all claims, causes of action, and parties, with each
  25   party bearing its own attorneys’ fees and costs.
  26   ///
  27   ///
  28   ///
                                              L.S. v. William Ashley Oliver III, USDC Case No. 19-CV-746
                                                  Voluntary Dismissal Pursuant To Fed. R. Civ. P. 41(a)(1)
                                                   1
Case 3:19-cv-00746-JLS-LL Document 27-1 Filed 03/04/20 PageID.334 Page 2 of 2



   1   Dated: April   , 2020                      GILLEON LAW FIRM, APC
   2
                                                  By:
   3                                                       Robert S. Gans
   4                                              Attorneys for Plaintiff L.S.
   5
       Dated: April   , 2020                      HIGGS FLETCHER & MACK LLP
   6
   7                                              By:
                                                           Geoffrey M. Thorne
   8
                                                  Attorneys for Defendant
   9                                              William A. Oliver III
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                         L.S. v. William Ashley Oliver III, USDC Case No. 19-CV-746
                                             Voluntary Dismissal Pursuant To Fed. R. Civ. P. 41(a)(1)
                                              2
